NO. 12-14-00248-CR

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

ROBERTA WINNIE BAGWELL,                          §      APPEAL FROM THE 114TH
APPELLANT

V.                                               §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                         §      SMITH COUNTY, TEXAS

                                  MEMORANDUM OPINION
                                      PER CURIAM
        Roberta Winnie Bagwell appeals her conviction for theft. Appellant’s counsel filed a
brief asserting compliance with Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d
493 (1967) and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). We affirm.


                                          BACKGROUND
        A Smith County grand jury returned an indictment against Appellant for the offense of
theft by passing checks without sufficient funds. The indictment alleged numerous occasions of
theft and alleged the aggregate value of the property obtained was $1,500.00 or more but less
than $20,000.00. Pursuant to a plea bargain agreement, the trial court placed Appellant on
deferred adjudication community supervision for a period of five years.
        The State filed its first amended application to proceed to final adjudication on August 6,
2014, which contained eight paragraphs alleging that Appellant violated her conditions of
community supervision. Appellant pleaded “true” to five of the allegations, and a hearing was
held.   Ultimately, the trial court found seven of the eight allegations “true,” adjudicated
Appellant “guilty” of theft, and assessed punishment at two years of confinement. This appeal
followed.
                                ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
        Appellant’s counsel has filed a brief in compliance with Anders and Gainous, and states
that he has diligently reviewed the appellate record. In compliance with Anders, Gainous, and
High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978), counsel’s brief presents a thorough
chronological summary of the procedural history of the case and further states that counsel is
unable to present any arguable issues for appeal.1 See Anders, 386 U.S. at 745, 87 S. Ct. at 1400;
Gainous, 436 S.W.2d at 138; see also Penson v. Ohio, 488 U.S. 75, 80, 109 S. Ct. 346, 350, 102
L. Ed. 2d 300 (1988).
        We have considered counsel’s brief, and have also conducted our own independent
review of the appellate record. We found no reversible error. See Bledsoe v. State, 178 S.W.3d
824, 826–27 (Tex. Crim. App. 2005).


                                                 CONCLUSION
        As required, Appellant’s counsel has moved for leave to withdraw. See In re Schulman,
252 S.W.3d 403, 407 (Tex. Crim. App. 2008) (orig. proceeding); Stafford v. State, 813 S.W.2d
503, 511 (Tex. Crim. App. 1991). We are in agreement with Appellant’s counsel that the appeal
is wholly frivolous. Accordingly, his motion for leave to withdraw is granted, and the judgment
of the trial court is affirmed. See TEX. R. APP. P. 43.2.
        Counsel has a duty to, within five days of the date of this opinion, send a copy of the
opinion and judgment to Appellant and advise him of his right to file a petition for discretionary
review. See TEX. R. APP. P. 48.4; In re Schulman, 252 S.W.3d at 411 n.35. Should Appellant
wish to seek further review of this case by the Texas Court of Criminal Appeals, she must either
retain an attorney to file a petition for discretionary review or she must file a pro se petition for
discretionary review. See id. at 408 n.22. Any petition for discretionary review must be filed
within thirty days after the date of this opinion or after the date this court overrules the last
timely motion for rehearing. See TEX. R. APP. P. 68.2(a). Any petition for discretionary review
must be filed with the clerk of the Texas Court of Criminal Appeals. See TEX. R. APP. P. 68.3(a).
Any petition for discretionary review should comply with the requirements of Rule 68.4 of the



        1
           Counsel states in his motion to withdraw that he provided Appellant with a copy of his brief. Appellant
was given time to file her own brief in this cause. The time for filing such brief has expired, and we have received
no pro se brief.


                                                         2
Texas Rules of Appellate Procedure. See TEX. R. APP. P. 68.4; In re Schulman, 252 S.W.3d at
408 n.22.
Opinion delivered July 31, 2015.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)



                                                          3
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                             JULY 31, 2015


                                         NO. 12-14-00248-CR


                                 ROBERTA WINNIE BAGWELL,
                                         Appellant
                                            V.
                                   THE STATE OF TEXAS,
                                         Appellee


                                Appeal from the 114th District Court
                         of Smith County, Texas (Tr.Ct.No. 114-1742-10)

                        THIS CAUSE came to be heard on the appellate record and brief filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                        It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.